Citation Nr: 0029072	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-operative 
lumbosacral spine degenerative disc disease and degenerative 
joint disease with spinal stenosis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthralgia of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A personal hearing was held before a 
hearing officer at the RO in December 1996.


REMAND

In October 2000, the Board sent a letter to the appellant 
requesting clarification as to whether he wanted to attend a 
hearing before the Board.  The appellant responded later that 
month that he wanted to attend a hearing before a member of 
the Board at the RO.  To ensure full compliance with due 
process requirements, the case must be returned to the RO so 
that the requested personal hearing may be scheduled.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should make arrangements for a 
Travel Board hearing to be held at the RO 
in Oakland, California, if possible.  The 
hearing should be scheduled in accordance 
with the docket number of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



